Citation Nr: 1749413	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  17-22 807 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for major depressive disorder, moderate, claimed as due to service-connected tinnitus and bilateral hearing loss.

2.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss. 


REPRESENTATION

Veteran represented by:  Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1960 to May 1962.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2016 and March 2017 rating decisions from the Department of Veterans (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for major depressive disorder, moderate, secondary to service-connected tinnitus and bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the period on appeal the Veteran's service-connected bilateral hearing loss was manifested by no worse than Level I hearing acuity in the right ear and Level III hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  

Disability ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule contains eleven auditory acuity levels, designated from Level I through Level XI. 38 C.F.R. § 4.85(h), Tables VI, VIA.  The results of the puretone audiometry tests and speech discrimination tests are charted on Table VI, or on Table VIA for exceptional cases described in 38 C.F.R. § 4.86.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.  The evaluations derived from the Rating Schedule are intended to make proper allowance for improvement by hearing aids. 

The rating criteria provides for rating exceptional patterns of hearing impairment when the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2017).  In such cases, each ear is evaluated separately, and the Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIA, whichever results in the higher numeral.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the assigned numeral is elevated to the next higher Roman numeral. Id.

The Veteran asserts that his bilateral hearing loss is worse than that contemplated by the assigned disability rating.  During a June 2015 VA examination the Veteran reported that he had difficulty understanding conversation, especially in the presence of noise.  The VA examiner diagnosed bilateral sensorineural hearing loss in the frequency range of 500-4000 Hertz.   

Audiometric testing performed during the examination demonstrated puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
50
55
40
LEFT
30
55
75
75
59

Speech recognition testing using the Maryland CNC word list revealed scores of 96 percent in the right ear and 92 percent in the left ear.  Applying these results to Table VI of the Rating Schedule reveals numeric designations of Level I and Level II respectively for the right ear and left ear.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Applying these findings to Table VII of the Rating Schedule results in a noncompensable rating for bilateral hearing loss.  Id.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak, 21 Vet. App. at 455.  Here, the April 2016 VA examiner found that the Veteran had difficulties following a conversation and understanding the television.  The VA examiner diagnosed bilateral sensorineural hearing loss in the frequency range of 500-4000 Hertz.   



Audiometric testing performed during the April 2016 VA examination demonstrated puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
55
55
41
LEFT
30
55
75
80
60

Speech recognition testing using the Maryland CNC word list revealed scores of 96 percent in the right ear and 90 percent in the left ear.  Applying these results to Table VI of the Rating Schedule reveals numeric designations of Level I for the right ear and Level III for the left ear.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Applying these findings to Table VII of the Rating Schedule results in a noncompensable rating for bilateral hearing loss.  Id.

Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenman v. Principi, 3 Vet. App. 345, 349 (1992). Thus, based on the audiometric findings, the noncompensable rating already assigned to the Veteran's service-connected bilateral hearing loss is appropriate, and entitlement to a compensable rating for bilateral hearing loss is not warranted at any time during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2017).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A compensable disability rating for service-connected bilateral hearing loss is denied.


REMAND

The Board regrets the delay caused by remand, but on review, finds additional development is necessary.

The Veteran asserts that his major depressive disorder is caused or aggravated by his service-connected tinnitus and bilateral hearing loss.  During a January 2017 VA examination the examiner diagnosed major depressive disorder, moderate, recurrent with psychotic features.  The examiner opined that the Veteran's claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected tinnitus and bilateral hearing loss.  She opined that there is no temporal or circumstantial evidence of a link between the major depressive disorder and his service-connected conditions, and that the Veteran was able to maintain a stable family until the present and maintain employment until he began having problems with his head and back in the 1970's or 1980's.  

The VA examiner did not specifically address whether the Veteran's major depressive disorder was aggravated by service-connected tinnitus and bilateral hearing loss.  As such, remand is necessary to obtain an additional opinion to address whether the Veteran's major depressive disorder was aggravated by his service-connected tinnitus and bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the claims file to an appropriate examiner to obtain another opinion with respect to the Veteran's major depressive disorder, moderate.  If an examination is deemed necessary to respond to the questions, one should be scheduled.  

After review of the claims file the examiner is asked to provide an opinion as to whether it is as at least as likely as not (50 percent probability or greater) that the Veteran's major depressive disorder, moderate is (i) caused or (ii) aggravated by his service-connected tinnitus and bilateral hearing loss.

2.  After completing the above, the AOJ should readjudicate the claim for service connection for major depressive disorder, moderate, claimed as due to service-connected tinnitus and bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


